* Reporter's Note: For opinion of Court of Appeals in this case, see 48 Ohio App. 489.
On consideration whereof Stephenson, Jones and Matthias, JJ., reach the conclusion that no prejudicial error has intervened, and that the judgment of the Court of Appeals should be affirmed on authority of Robbins v. State, 8 Ohio St. 131. Weygandt, C.J., Day and Zimmerman, JJ., are of the opinion that the judgment of the Court of Appeals should be reversed and the judgment of the Court of Common Pleas affirmed. Williams, J., having sat by designation as a member of the Court of Appeals that heard and decided this case, and whose record is now before this court for consideration, does not participate. The court being thus equally divided in opinion as to the merits of the case, the entry of this fact constitutes an affirmance of the judgment of the Court of Appeals.
Judgment affirmed.
STEPHENSON, JONES and MATTHIAS, JJ., concur.
WILLIAMS, J., not participating. *Page 246